DETAILED ACTION

Application filed 6/19/2020 has been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-16 and 18-22 are pending. Preliminary amendments were received. 
Specification and drawings are accepted. 
IDSs have been considered. PTO-1449s are attached. 
Application is pending. 

Claim Objections
Claim 5 is objected to because of the following informalities:  
In paragraph three, line 4 the term “at” is typed twice. One needs to be omitted. 
Appropriate correction is required.

Claims 8 and 16 are objected to because of the following informalities:  
In the last line the work “ink” should be “link”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8, 10-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, claim 1 recites:

A data frame retransmission method, wherein the method is applied in a multi-link Wi-Fi system which comprises a plurality of links, each of the plurality of links comprises a queuing list for determining a transmission order of data frames in the link, and the method comprises: 
when a first link obtains a transmission opportunity, transmitting, on the first link, a first data frame at a head of the queuing list of the first link; 
if transmission of the first data frame does not succeed, ranking the first data frame at the head of the queuing list of the first link; and 
when the first link obtains a new transmission opportunity, retransmitting the first data frame on the first link.
The claim states, “…if the transmission of the first data frame does not succeed, ranking the first data frame at the head of the queueing list of the first link…”
Is the ranking of the first data frame preformed at the transmitter or at the receiver? 
How does the transmitter know without an ACK/NACK from the receiver that the first data frame was received?
Essential elements are missing from the claims. 
The next limitation states, “…when the first link obtains a new transmission opportunity, retransmitting the first data frame on the first link”
Does the first link maintain the first data frame in the queue after the transmission?
Independent claims 5 and 14 are rejected for similar reasons. Respective dependent claims 2-4, 6-8, 10-13, 15-16 and 18-22 are rejected at least based on dependency. Applicants are requested to review all claims and make corrections. 
Application is pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rezaiifar et al. USPAP 20060187955A1 (herein: Rezaiifar) in view of Parkvall et al. USPAP 2017033157A1 (herein: Parkvall).

	As per claim 1, Rezaiifar substantially teaches a data frame retransmission method (i.e., Figure 1 and paragraph 0046), wherein the method is applied in a multi-link system which comprises a plurality of links (i.e., Figure 6, reference numbers 620, 630 and paragraph 0041), each of the plurality of links comprises a queuing list for determining a transmission order of data frames in the link (i.e., Figure 6, below Link 1 BTS and Link 2 BTS, paragraph 0042), and the method comprises: when a first link obtains a transmission opportunity, transmitting, on the first link, a first data frame at a head of the queuing list of the first link (i.e., Figure 6, link 1 BTS having packets 5, 7, 9); if transmission of the first data frame does not succeed, ranking the first data frame at the head of the queuing list of the first link; and when the first link obtains a new transmission opportunity, retransmitting the first data frame on the first link (i.e., Figure 6 and paragraph 0046; The Examiner would like to point out that ranking the data frame that needs to be retransmitted is analogous to tagging the data).

    PNG
    media_image1.png
    887
    490
    media_image1.png
    Greyscale

Rezaiifar does not explicitly teach the method to be for a Wi-Fi system as stated in the present application. 
However, Parkvall teaches in an analogous art (i.e., abstract) methods and apparatus in a fifth-generation wireless communications, including an example method, in a wireless device, that includes receiving a downlink signal comprising an uplink access configuration index, using the uplink access configuration index to identify an uplink access configuration from among a predetermined plurality of uplink access configurations, and transmitting to the wireless communications network according to the identified uplink access configuration. The example method further includes, in the same wireless device, receiving, in a first subframe, a first 
	As per claim 2, Rezaiifar substantially teaches, in view of above rejections, wherein a transmission rate in retransmission is not higher than a transmission rate in a previous transmission (i.e., Figures 6, 9 and paragraphs 0006, 0046). The Examiner would like to point out that if the retransmission is the same size as the initial transmission then the rate of the retransmission is the same and not higher.  
As per claim 3, Rezaiifar substantially teaches, in view of above rejections, after N times of failures in retransmission of the first data frame, the transmission of the first data frame is abandoned, where N is a positive integer (i.e., Figure 9 and paragraphs 0081-0084). The Examiner would like to point out that retransmission of any frame has to be done for a fixed number of times inherently. Retransmission cannot occur indefinitely.   
As per claim 4, Rezaiifar substantially teaches, in view of above rejections, after the first data frame starts to be transmitted, removing the first data frame from at least one queuing list of 
As per claim 5, Rezaiifar substantially teaches a data frame retransmission method (i.e., Figure 1 and paragraph 0046), wherein the method is applied in a multi-link system which comprises a plurality of links  (i.e., Figure 6, reference numbers 620, 630 and paragraph 0041), each of the plurality of links comprises a queuing list for determining a transmission order of data frames in the link (i.e., Figure 6, below Link 1 BTS and Link 2 BTS, paragraph 0042), and the method comprises: when a first link obtains a transmission opportunity, transmitting, on the first link, a first data frame at a head of the queuing list of the first link (i.e., Figure 6, link 1 BTS having packets 5, 7, 9); UNT0411US3if transmission of the first data frame does not succeed, ranking the first data frame at the head of the queuing list of the first link  (i.e., Figure 6 and paragraph 0046; The Examiner would like to point out that ranking the data frame that needs to be retransmitted is analogous to tagging the data), and if a predetermined condition is further met, duplicating the first data frame to at least one other link in a retransmission link set (i.e., Figure 8 and paragraphs 0044-0045), and ranking the first data frame at least one head of at least one queuing list of the at least one other link (i.e., Figure 8, octets 51-60 and paragraphs 0044-0045); and if any link in the retransmission link set obtains a new transmission opportunity, retransmitting the first data frame on the link, wherein the retransmission link set comprises the first link and at least one link other than the first link, or comprises the first link and a portion of the at least one link other than the first link, and the predetermined condition is that accelerated processing by the system is required (i.e., Figure 6 and paragraph 0046).  

    PNG
    media_image1.png
    887
    490
    media_image1.png
    Greyscale

Rezaiifar does not explicitly teach the method to be for a Wi-Fi system as stated in the present application. 
However, Parkvall teaches in an analogous art (i.e., abstract) methods and apparatus in a fifth-generation wireless communications, including an example method, in a wireless device, that includes receiving a downlink signal comprising an uplink access configuration index, using the uplink access configuration index to identify an uplink access configuration from among a predetermined plurality of uplink access configurations, and transmitting to the wireless communications network according to the identified uplink access configuration. The example 
As per claim 6, Rezaiifar substantially teaches, in view of above rejections, wherein the predetermined condition is related to a retransmission duration of the first data frame or window occupancy of a buffer (i.e., Figure 6, scheduler link 1 and link 2).  
As per claim 7, Rezaiifar substantially teaches, in view of above rejections, wherein for each of the links in the retransmission link set, a transmission rate in retransmission is not higher than a transmission rate in a previous transmission (i.e., Figures 6, 9 and paragraphs 0006, 0046). The Examiner would like to point out that if the retransmission is the same size as the initial transmission then the rate of the retransmission is the same and not higher.    
As per claim 8, Rezaiifar substantially teaches, in view of above rejections, wherein a rate adjustment mechanism during a data frame retransmission process is independent for each link (i.e., Figure 6, scheduler link 1 and link 2; Figure 9 and paragraphs 0081-0084).

As per claim 11, Rezaiifar substantially teaches, in view of above rejections, UNT0411US4if the predetermined condition is met, after the first data frame starts to be transmitted, the first data frame entering a masked state in at least one queuing list of at least one link other than the link on which the first data frame is being transmitted (i.e., Figure 6, scheduler link 1 and link 2; Figure 9 and paragraphs 0081-0084).
As per claim 12, Rezaiifar substantially teaches, in view of above rejections, if the predetermined condition is met, after the first data frame starts to be transmitted, the first data frame entering a wait state in at least one queuing list of at least one link other than the link on which the first data frame is being transmitted (i.e., Figure 6, scheduler link 1 and link 2; Figure 9 and paragraphs 0081-0084).  
As per claim 13, Rezaiifar substantially teaches, in view of above rejections, if the predetermined condition is met, after transmission of the first data frame is completed, removing the first data frame from at least one queuing list of at least one link other than the link on which the first data frame is being transmitted (i.e., Figure 6, scheduler link 1 and link 2; Figure 9 and paragraphs 0081-0084).
As per claim 14, Rezaiifar substantially teaches a data frame retransmission method (i.e., Figure 1 and paragraph 0046), wherein the method is applied in a multi-link system which comprises a plurality of links (i.e., Figure 6, reference numbers 620, 630 and paragraph 0041), 
Rezaiifar does not explicitly teach the method to be for a Wi-Fi system as stated in the present application. 
However, Parkvall teaches in an analogous art (i.e., abstract) methods and apparatus in a fifth-generation wireless communications, including an example method, in a wireless device, that includes receiving a downlink signal comprising an uplink access configuration index, using the uplink access configuration index to identify an uplink access configuration from among a predetermined plurality of uplink access configurations, and transmitting to the wireless communications network according to the identified uplink access configuration. The example method further includes, in the same wireless device, receiving, in a first subframe, a first 
As per claim 15, Rezaiifar substantially teaches, in view of above rejections, wherein for each of the links in the retransmission link set, a transmission rate in retransmission is not higher than a transmission rate in a previous transmission (i.e., Figures 6, 9 and paragraphs 0006, 0046). The Examiner would like to point out that if the retransmission is the same size as the initial transmission then the rate of the retransmission is the same and not higher.    
As per claim 16, Rezaiifar substantially teaches, in view of above rejections, wherein a rate adjustment mechanism during a data frame retransmission process is independent for each link (i.e., Figure 6, scheduler link 1 and link 2; Figure 9 and paragraphs 0081-0084).  
As per claim 18, Rezaiifar substantially teaches, in view of above rejections, after the first data frame starts to be transmitted, the first data frame entering a masked state in at least one queuing list of at least one link other than the link on which the first data frame is being transmitted (i.e., Figure 6, scheduler link 1 and link 2; Figure 9 and paragraphs 0081-0084).  

As per claim 20, Rezaiifar substantially teaches, in view of above rejections, a data frame retransmission device comprising a memory and a processor, wherein the memory has a computer program stored therein, and when the processor executes the computer program, the method according to claim 5 is performed (i.e., Figure 6 and paragraph 0096).  
As per claim 21, Rezaiifar substantially teaches, in view of above rejections, a data frame retransmission device comprising a memory and a processor, wherein the memory has a computer program stored therein, and when the processor executes the computer program, the method according to claim 5 is performed (i.e., Figure 6 and paragraph 0096).  
As per claim 22, Rezaiifar substantially teaches, in view of above rejections, a data frame retransmission device comprising a memory and a processor, wherein the memory has a computer program stored therein, and when the UNT0411US6processor executes the computer program, the method according to claim 14 is performed (i.e., Figure 6 and paragraph 0096).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112